DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 7-9 directed to a group/invention and species non-elected without traverse.  Accordingly, claims 7-9 have been cancelled. Further, Attorney Robert G. Lev approved cancelling claims 7-9 on 26 August 2022.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney n 26 August 2022. 
The application has been amended as follows:

1.	(Currently amended)	A handheld implantation device for implantation of a retinal tissue implant at an implantation site, the handheld implantation device comprising:
(a)	a handheld implantation tool having a leading end and a trailing end;
(b)	a generally planar and oval-shaped implant holder configured for peripherally holding a retinal tissue implant, said retinal tissue implant including an uppermost viable retinal tissue and a lowermost basement membrane; and
(c)	an operator-activated attachment arrangement configured for initial attaching said implant holder at said leading end of said implantation tool, and subsequent detaching said implant holder therefrom when positioned at the implantation site to carry out implantation of said implant holder together with the retinal tissue implant at said implantation site
wherein said implant holder includes an implant carrier and a closed implant carrier surround,
wherein said closed implant carrier surround includes an internal implant carrier surround groove for snugly receiving said implant carrier therein for peripherally entrapping said retinal tissue implant therebetween.
2.	(Cancelled)
3.	(Currently amended)	The device according to claim 1, wherein [[said implant carrier and said segment-like carrier plate are sized and configured to allow the lowermost basement membrane [[to bear on said implant carrier and said segment-like carrier plate on being peripherally entrapped on said implant carrier by said closed implant carrier surround.
4.	(Previously presented)	The device according to claim 1, wherein said operator-activated attachment arrangement includes a normally open clamping jaw pair and a sleeve slidable thereon between a forward position for clamping said normally open clamping jaw pair on said implant holder and a rearward position for enabling said normally open clamping jaw pair to revert to its normally open position for releasing said implant holder.
5.	(Previously presented)	The device according to claim 4, wherein said handheld implantation tool includes a biasing member for biasing said sleeve into said forward position for clamping said normally open clamping jaw pair on said implant holder.
6.	(Previously presented)	The device according to claim 4, wherein said normally open clamping jaw pair include at least two spaced apart clamping pins for passing through said implant holder in said forward position.
7.	(Cancelled)
8.	(Cancelled)
9.	(Cancelled)

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2012149468 A1
US PG Pub No. 2007/0208422 A1
WO 2014049591 A1
US PG Pub No. 2013/0085567 A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774